Exhibit 10.1

Execution Version

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

MEREDITH CORPORATION,

THE SUBSIDIARY GUARANTORS PARTY HERETO

and

RBC CAPITAL MARKETS, LLC

as representative of the Initial Purchasers (as defined herein)

Dated as of June 29, 2020

 



--------------------------------------------------------------------------------

$300,000,000 6.500% SENIOR SECURED NOTES DUE 2025 OF MEREDITH CORPORATION

REGISTRATION RIGHTS AGREEMENT

June 29, 2020

RBC Capital Markets, LLC

As Representative of the Initial Purchasers named in Schedule I hereto

Ladies and Gentlemen:

Meredith Corporation, an Iowa corporation (the “Company”), whose registered
office is located at 1716 Locust Street, Des Moines, Iowa 50309, proposes to
issue and sell to certain purchasers (the “Initial Purchasers”), for whom RBC
Capital Markets, LLC (the “Representative”) is acting as representative,
$300,000,000 aggregate principal amount of its 6.500% Senior Secured Notes due
2025 (the “Notes”) upon the terms set forth in the Purchase Agreement among the
Company, the Subsidiaries of the Company named therein and the Representative,
on behalf of the Initial Purchasers, dated June 25, 2020 (the “Purchase
Agreement”), relating to the initial placement (the “Initial Placement”) of the
Notes. As of the date hereof, the obligations of the Company under the Notes
will be (i) unconditionally guaranteed, jointly and severally, on a senior
secured basis (the “Guarantees”), by each of the Company’s current and future
wholly-owned domestic subsidiaries that from time to time is a borrower or
guarantor (such entities providing the Guarantees, the “Guarantors”) under the
Credit Agreement, dated as of January 31, 2018 (the “Credit Agreement”), by and
among the Company, the Guarantors, the lenders party thereto and Royal Bank of
Canada, as administrative agent, collateral agent, swingline lender and issuing
bank and (ii) secured by a first-priority security interest, on an equal and
ratable basis with all existing liens securing the obligations under the Credit
Agreement, in all assets and properties of the Company and the Guarantors (the
“Collateral”) that secure borrowings by the Company under the Credit Agreement.

References herein to the “Securities” refer to the Notes and the Guarantees,
collectively. References herein to the “Issuers” refer to the Company and the
Guarantors, collectively. To induce the Initial Purchasers to enter into the
Purchase Agreement and to satisfy a condition to your obligations thereunder,
the Issuers agree with you for your benefit and the benefit of the holders from
time to time of the Securities (including the Initial Purchasers) (each a
“Holder” and, collectively, the “Holders”), as follows:

1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:



--------------------------------------------------------------------------------

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Affiliate” shall have the meaning specified in Rule 405 promulgated under the
Act and the term “controlling” shall have a meaning correlative thereto.

“Agreement” shall mean this Registration Rights Agreement among the Issuers and
the Representative, on behalf of the Initial Purchasers, dated as of the date
hereof, as the same may be amended, from time to time, in accordance with the
terms hereof.

“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

“Closing Date” shall mean the date of the first issuance of the Securities.

“Commission” shall mean the United States Securities and Exchange Commission.

“Company” shall have the meaning set forth in the preamble hereto.

“Conduct Rules” shall have the meaning set forth in Section 4(s) hereof.

“Deferral Period” shall have the meaning set forth in Section 4(k)(ii) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Exchange Offer Registration Period” shall mean the period ending on the earlier
of (i) 180 days from the date on which the Exchange Offer Registration Statement
is declared effective and (ii) the date on which Broker-Dealers are no longer
required to deliver a prospectus in connection with market-making or other
trading activities.

“Exchange Offer Registration Statement” shall mean a registration statement of
the Company and the Guarantors on an appropriate form under the Act with respect
to the Registered Exchange Offer, all amendments and supplements to such
registration statement, including post-effective amendments thereto, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“Exchanging Dealer” shall mean any Holder (which may include any Initial
Purchaser) that is a Broker-Dealer and elects to exchange for New Securities any
Securities that it acquired for its own account as a result of market-making
activities or other trading activities (but not directly from any Issuer or any
Affiliate of any Issuer) for New Securities.

 

-2-



--------------------------------------------------------------------------------

“Final Memorandum” shall mean the final offering memorandum of the Company,
dated June 29, 2020, relating to the Securities, including any and all exhibits
thereto.

“Guarantees” shall have the meaning set forth in the preamble hereto.

“Guarantors” shall have the meaning set forth in the preamble hereto.

“Holder” or “Holders” shall have the meaning set forth in the preamble hereto.

“Indenture” shall mean the Indenture, dated as of June 29, 2020, among the
Company, the Guarantors party thereto and U.S. Bank National Association, as
trustee (the “Trustee”), as may be amended, supplemented or otherwise modified
from time to time.

“Initial Placement” shall have the meaning set forth in the preamble hereto.

“Initial Purchasers” shall have the meaning set forth in the preamble hereto.

“Inspector” shall have the meaning set forth in Section 4(q)(ii) hereof.

“ISIN” shall have the meaning set forth in Section 2(f) hereof.

“Issuers” shall have the meaning set forth in the preamble hereof and shall
include any Guarantors.

“Losses” shall have the meaning set forth in Section 7(d) hereof.

“Majority Holders” shall mean, on any date, Holders of a majority of the
aggregate principal amount of Securities and New Securities registered under a
Registration Statement.

“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers who administer an underwritten offering, if any, under a
Registration Statement.

“New Securities” shall mean debt securities of the Company and Guarantees by the
Guarantors, in each case identical in all material respects to the Securities
(except that the provisions relating to transfer restrictions shall be modified
or eliminated, as appropriate, and the provisions relating to Special Interest
shall be eliminated) to be issued under the Indenture or the New Securities
Indenture, as the case may be.

“New Securities Indenture” shall mean the Indenture or an indenture among the
Issuers and the New Securities Trustee, identical in all material respects to
the Indenture (except that the provisions relating to transfer restrictions
shall be modified or eliminated, as appropriate, and the provisions relating to
Special Interest shall be eliminated), which may be the Indenture if in the
terms thereof appropriate provision is made for the New Securities.

 

-3-



--------------------------------------------------------------------------------

“New Securities Trustee” shall mean the Trustee or a bank or trust company
reasonably satisfactory to the Initial Purchasers, as trustee with respect to
the New Securities under the Indenture or the New Securities Indenture, as the
case may be.

“Notes” shall have the meaning set forth in the preamble hereto.

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Act), as amended or supplemented
by any prospectus supplement, with respect to the terms of the offering of any
portion of the Securities or the New Securities covered by such Registration
Statement, and all amendments and supplements thereto, including any and all
exhibits thereto and any information incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

“Registered Exchange Offer” shall mean the proposed offer of the Issuers to
issue and deliver to the Holders of the Securities that are not prohibited by
any law or policy of the Commission from participating in such offer, in
exchange for the Securities, a like aggregate principal amount of the New
Securities.

“Registration Default” shall have the meaning set forth in Section 9 hereof.

“Registration Statement” shall mean any Exchange Offer Registration Statement or
Shelf Registration Statement that covers the Securities or the New Securities
pursuant to the provisions of this Agreement, any amendments and supplements to
such registration statement, including post-effective amendments (in each case
including the Prospectus contained therein), all exhibits thereto and all
material incorporated by reference therein.

“Representative” shall have the meaning set forth in the preamble hereto.

“Securities” shall have the meaning set forth in the preamble hereto.

“Shelf Registration” shall mean a registration effected pursuant to Section 3
hereof.

“Shelf Registration Period” shall have the meaning set forth in
Section 3(b)(i) hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuers pursuant to the provisions of Section 3 hereof that covers some or
all of the Securities or New Securities, as applicable, on an appropriate form
under Rule 415 promulgated under the Act, or any similar rule that may be
adopted by the Commission, amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.

 

-4-



--------------------------------------------------------------------------------

“Special Interest” shall have the meaning set forth in Section 9 hereof.

“Transfer Restricted Securities” shall mean each Note (and the related
Guarantee) until the earliest to occur of: (i) the date on which such Note has
been exchanged by a Person other than a Broker-Dealer for a New Security in the
Registered Exchange Offer, (ii) following the exchange by a Broker-Dealer in the
Registered Exchange Offer of a Note (and the related Guarantee) for a New
Security, the date on which such New Security is sold to a purchaser who
receives from such Broker-Dealer on or prior to the date of such sale a copy of
the Prospectus contained in the Exchange Offer Registration Statement, (iii) the
date on which such Note has been effectively registered under the Act and
disposed of in accordance with the Shelf Registration Statement, or (iv) the
date on which such Note is actually sold pursuant to Rule 144 under the Act;
provided that a Note will not cease to be a Transfer Restricted Security for
purposes of the Exchange Offer by virtue of this clause (iv).

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriter” shall mean any underwriter of Securities in connection with an
offering thereof under a Shelf Registration Statement.

2. Registered Exchange Offer. (a) Unless prohibited by applicable law or
regulations of the Commission, the Issuers shall prepare and file with the
Commission the Exchange Offer Registration Statement with respect to the
Registered Exchange Offer. The Issuers shall use commercially reasonable efforts
to have the Exchange Offer Registration Statement declared effective under the
Act on or prior to 360 days following the Closing Date (or if such 360th day is
not a Business Day, the next succeeding Business Day).

(b) Upon the effectiveness of the Exchange Offer Registration Statement, unless
the Registered Exchange Offer would not be permitted by applicable law or
Commission policy, the Issuers shall commence the Registered Exchange Offer and
shall use all commercially reasonable efforts to issue on or prior to 30
Business Days, or longer, if required by applicable securities laws, after the
date on which the Exchange Offer Registration Statement was declared effective
by the Commission, New Securities in exchange for all Securities tendered prior
thereto in the Registered Exchange Offer, it being the objective of such
Registered Exchange Offer to enable each Holder electing to exchange Securities
for New Securities (and assuming that such Holder is in compliance with all
representations set forth in Section 2(e) below) to trade such New Securities
from and after their receipt without any limitations or restrictions under the
Act and without material restrictions under the securities laws of a substantial
proportion of the several states of the United States.

 

-5-



--------------------------------------------------------------------------------

(c) In connection with the Registered Exchange Offer, the Issuers shall:

(i) mail or cause to be mailed to each Holder a copy of the Prospectus forming
part of the Exchange Offer Registration Statement, together with an appropriate
letter of transmittal and related documents;

(ii) keep the Registered Exchange Offer open for not less than 20 Business Days
after the date notice thereof is mailed to the Holders (or, in each case, longer
if required by applicable law);

(iii) use their commercially reasonable efforts to keep the Exchange Offer
Registration Statement continuously effective, supplemented and amended as
required, under the Act, to ensure that it is available for sales of New
Securities by Exchanging Dealers during the Exchange Offer Registration Period;

(iv) utilize the services of a depositary for the Registered Exchange Offer with
an address in the Borough of Manhattan in New York City, which may be the
Trustee, the New Securities Trustee or an Affiliate of either of them;

(v) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open;

(vi) prior to effectiveness of the Exchange Offer Registration Statement,
provide a supplemental letter to the Commission (A) stating that the Issuers are
conducting the Registered Exchange Offer in reliance on the position of the
Commission in Exxon Capital Holdings Corporation (pub. avail. May 13, 1988) and
Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991) and (B) including a
representation that the Issuers have not entered into any arrangement or
understanding with any person to distribute the New Securities to be received in
the Registered Exchange Offer and that, to the best of the Issuers’ information
and belief, each Holder participating in the Registered Exchange Offer is
acquiring the New Securities in the ordinary course of business and has no
arrangement or understanding with any person to participate in the distribution
of the New Securities; and

(vii) comply in all respects with all laws applicable to the Registered Exchange
Offer.

(d) As soon as practicable after the close of the Registered Exchange Offer, the
Issuers shall:

(i) accept for exchange all Securities tendered and not validly withdrawn
pursuant to the Registered Exchange Offer;

(ii) deliver to the Trustee for cancellation in accordance with Section 4(r)
hereof all Securities so accepted for exchange; and

(iii) cause the New Securities Trustee promptly to authenticate and deliver to
each Holder of Securities a principal amount of New Securities equal to the
principal amount of the Securities of such Holder so accepted for exchange.

 

-6-



--------------------------------------------------------------------------------

(e) Each Holder hereby acknowledges and agrees that any Broker-Dealer and any
such Holder using the Registered Exchange Offer to participate in a distribution
of the New Securities (x) could not under Commission policy as in effect on the
date of this Agreement rely on the position of the Commission in Exxon Capital
Holdings Corporation (pub. avail. May 13, 1988) and Morgan Stanley and Co., Inc.
(pub. avail. June 5, 1991), as interpreted in the Commission’s letter to
Shearman & Sterling dated July 2, 1993 and similar no-action letters and
(y) must comply with the registration and prospectus delivery requirements of
the Act in connection with any secondary resale transaction, which must be
covered by an effective registration statement containing the selling security
holder information required by Item 507 or 508, as applicable, of Regulation S-K
under the Act if the resales are of New Securities obtained by such Holder in
exchange for Securities acquired by such Holder directly from any Issuer or any
Affiliate of any Issuer. Accordingly, each Holder that participates in the
Registered Exchange Offer shall be required to represent to the Issuers in
writing that, at the time of the consummation of the Registered Exchange Offer:

(i) any New Securities to be received by such Holder shall be acquired in the
ordinary course of its business;

(ii) such Holder shall have no arrangement or understanding with any Person to
participate in the distribution (within the meaning of the Act) of the New
Securities in violation of the provisions of the Act or Commission policy;

(iii) such Holder is not an Affiliate of the Company or any Guarantor as defined
by Rule 405 of the Act, or if it is an Affiliate, it will comply with the
registration and prospectus delivery requirements of the Act to the extent
applicable;

(iv) if such Holder is not a Broker-Dealer, it is not engaged in, and does not
intend to engage in, a distribution of New Securities;

(v) if such Holder is a Broker-Dealer that will receive New Securities for its
own account in exchange for Securities that were acquired as a result of
market-making or other trading activities, it will deliver a Prospectus in
connection with any resale of such New Securities; and

(vi) such Holder has the full power and authority to transfer the Securities in
exchange for the New Securities and that the Issuers will acquire good and
unencumbered title thereto free and clear of any liens, restrictions, charges or
encumbrances and not subject to any adverse claims.

(f) If any Initial Purchaser determines that it is not eligible to participate
in the Registered Exchange Offer with respect to the exchange of Securities
constituting any portion of an unsold allotment, at the request of such Initial
Purchaser, the Issuers shall issue and deliver to such Initial Purchaser or the
person purchasing New Securities registered under a Shelf Registration Statement
as contemplated by Section 3 hereof from such Initial Purchaser, in exchange for
such Securities, a like principal amount of New Securities. The Issuers shall
use their commercially reasonable efforts to cause the CUSIP Service Bureau to
issue the same CUSIP number and International Securities Identification Number
(“ISIN”) for such New Securities as for New Securities issued pursuant to the
Registered Exchange Offer.

 

-7-



--------------------------------------------------------------------------------

3. Shelf Registration. (a) (i) If the Issuers are not (A) required to file the
Exchange Offer Registration Statement or (B) permitted to consummate the
Registered Exchange Offer because the Registered Exchange Offer is not permitted
by applicable law or Commission policy or (ii) any holder of Transfer Restricted
Securities notifies the Company prior to the 20th Business Day following
consummation of the Registered Exchange Offer that (A) it is prohibited by law
or Commission policy from participating in the Registered Exchange Offer, (B) it
may not resell the New Securities acquired by it in the Registered Exchange
Offer to the public without delivering a Prospectus and the Prospectus contained
in the Exchange Offer Registration Statement is not appropriate or available for
such resales; or (C) it is a Broker-Dealer and owns Securities acquired directly
from the Company or an Affiliate of the Company, the Issuers shall effect a
Shelf Registration Statement in accordance with subsection (b) below.

(b) If obligated to file the Shelf Registration Statement, as applicable, the
Issuers shall use all commercially reasonable efforts to cause the Shelf
Registration Statement to be declared effective by the Commission on or prior to
90 days after such obligation arises; such Shelf Registration Statement shall
relate to the offer and sale of the Securities or the New Securities, as
applicable, by the Holders thereof from time to time in accordance with the
methods of distribution elected by such Holders and set forth in such Shelf
Registration Statement; provided, however, that no Holder (other than an Initial
Purchaser) shall be entitled to have the Securities held by it covered by such
Shelf Registration Statement unless such Holder agrees in writing to be bound by
all of the provisions of this Agreement applicable to such Holder; and provided
further, that with respect to New Securities received by an Initial Purchaser in
exchange for Securities constituting any portion of an unsold allotment, the
Issuers may, if permitted by current interpretations by the Commission’s staff,
file a post-effective amendment to the Exchange Offer Registration Statement
containing the information required by Item 507 or 508 of Regulation S-K, as
applicable, in satisfaction of their obligations under this subsection with
respect thereto, and any such Exchange Offer Registration Statement, as so
amended, shall be referred to herein as, and governed by the provisions herein
applicable to, a Shelf Registration Statement.

(i) The Issuers shall use their commercially reasonable efforts to keep the
Shelf Registration Statement continuously effective, supplemented and amended as
required by the Act, in order to permit the Prospectus forming part thereof to
be usable by Holders for a period from the date the Shelf Registration Statement
is declared effective by the Commission until the earlier of: (A) the date upon
which all the Securities or New Securities, as applicable, covered by the Shelf
Registration Statement have been sold pursuant to the Shelf Registration
Statement or (B) one year from the effective date of the Shelf Registration
Statement (in either case, the “Shelf Registration Period”).

(ii) The Issuers shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (A) to comply
in all material respects with the applicable requirements of the Act and (B) not
to contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein (in the case of the Prospectus, in the light of the circumstances under
which they were made) not misleading.

 

-8-



--------------------------------------------------------------------------------

4. Additional Registration Procedures. In connection with any Shelf Registration
Statement and, to the extent applicable, any Exchange Offer Registration
Statement, the following provisions shall apply.

(a) The Issuers shall:

(i) furnish to counsel for the Representative and to counsel for the Holders,
not less than five Business Days prior to the filing thereof with the
Commission, a copy of the Exchange Offer Registration Statement or the Shelf
Registration Statement, as the case may be, and each amendment thereto and each
amendment or supplement, if any, to the Prospectus included therein (including
all documents incorporated by reference therein after the initial filing) and
shall use their commercially reasonable efforts to reflect in each such
document, when so filed with the Commission, such comments as counsel to the
Holders or counsel to the Representative reasonably propose;

(ii) include the information set forth in Annex A hereto on the facing page of
the Exchange Offer Registration Statement, in Annex B hereto in the forepart of
the Exchange Offer Registration Statement in a section setting forth details of
the Registered Exchange Offer, in Annex C hereto in the underwriting or plan of
distribution section of the Prospectus contained in the Exchange Offer
Registration Statement and in Annex D hereto in the letter of transmittal
delivered pursuant to the Registered Exchange Offer;

(iii) if requested by an Initial Purchaser, include the information required by
Item 507 or 508, as applicable, of Regulation S-K in the Prospectus contained in
the Exchange Offer Registration Statement or Shelf Registration Statement; and

(iv) in the case of a Shelf Registration Statement, include the names of the
Holders that propose to sell Securities pursuant to the Shelf Registration
Statement as selling security holders.

(b) The Issuers shall ensure that:

(i) any Registration Statement, any amendment thereto, any Prospectus forming
part thereof and any amendment or supplement thereto complies in all material
respects with the Act; and

(ii) any Registration Statement and any amendment thereto does not, when it
becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

 

-9-



--------------------------------------------------------------------------------

(c) The Issuers shall advise the Representative, the Holders of Securities
covered by any Shelf Registration Statement and any Exchanging Dealer under any
Exchange Offer Registration Statement that has provided in writing to the
Issuers a telephone or facsimile number and address for notices, and, if
requested by the Representative or any such Holder or Exchanging Dealer, shall
confirm such advice in writing (which notice pursuant to clauses (ii)-(v) of
this Section 4(c) shall be accompanied by an instruction to suspend the use of
the Prospectus, to the extent, necessary, until the Issuers shall have remedied
the basis for such suspension):

(i) when a Registration Statement or any amendment thereto has been filed with
the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;

(ii) of any request by the Commission after the effective date for any amendment
or supplement to the Registration Statement or the Prospectus or for additional
information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the institution of any proceeding
for that purpose;

(iv) of the receipt by any Issuer of any notification with respect to the
suspension of the qualification of the securities included therein for sale in
any jurisdiction or the institution or threatening of any proceeding for such
purpose; and

(v) of the happening of any event that requires any change in the Registration
Statement or the Prospectus so that, as of such date, they (A) do not contain
any untrue statement of a material fact and (B) do not omit to state a material
fact required to be stated therein or necessary to make the statements therein
(in the case of the Prospectus, in the light of the circumstances under which
they were made) not misleading.

(d) The Issuers shall use their commercially reasonable efforts to prevent the
issuance of any order suspending the effectiveness of any Registration Statement
or the qualification of the securities therein for sale in any jurisdiction and,
if issued, to obtain as soon as possible the withdrawal thereof.

(e) If the Holder so requests in writing, the Issuers shall furnish to each
Holder of Securities covered by any Shelf Registration Statement, without
charge, at least one copy of such Shelf Registration Statement and any
post-effective amendment thereto, including all material incorporated therein by
reference, and all exhibits thereto (including exhibits incorporated by
reference therein).

 

-10-



--------------------------------------------------------------------------------

(f) The Issuers shall, during the Shelf Registration Period, deliver to each
Holder of Securities covered by any Shelf Registration Statement, without
charge, as many copies of the Prospectus (including the preliminary Prospectus)
included in such Shelf Registration Statement and any amendment or supplement
thereto as such Holder may reasonably request. The Issuers consent to the use of
the Prospectus or any amendment or supplement thereto by each of the selling
Holders of Securities in connection with the offering and sale of the Securities
covered by the Prospectus, or any amendment or supplement thereto, included in
the Shelf Registration Statement.

(g) The Issuers shall furnish to each Exchanging Dealer which so requests,
without charge, at least one copy of the Exchange Offer Registration Statement
and any post-effective amendments thereto, including all material incorporated
by reference therein, and, if the Exchanging Dealer so requests in writing, all
exhibits thereto (including exhibits incorporated by reference therein).

(h) The Issuers shall promptly deliver to each Initial Purchaser, each
Exchanging Dealer and each other person required to deliver a Prospectus during
the Exchange Offer Registration Period, without charge, as many copies of the
Prospectus included in such Exchange Offer Registration Statement and any
amendments or supplements thereto as any such person may reasonably request. The
Issuers consent to the use of the Prospectus or any amendments or supplements
thereto by any Initial Purchaser, any Exchanging Dealer and any such other
person that may be required to deliver a Prospectus following the Registered
Exchange Offer in connection with the offering and sale of the New Securities
covered by the Prospectus, or any amendment or supplement thereto, included in
the Exchange Offer Registration Statement.

(i) Prior to the Registered Exchange Offer or any other offering of Securities
pursuant to any Registration Statement, the Issuers shall arrange, if necessary,
for the registration or qualification of the Securities or the New Securities
for sale under the laws of such jurisdictions as any Holder shall reasonably
request and shall maintain such qualification in effect so long as required;
provided that in no event shall any Issuer be obligated to qualify to do
business in any jurisdiction where it is not then so qualified or to take any
action that would subject it to service of process in suits, other than those
arising out of the Initial Placement, the Registered Exchange Offer or any
offering pursuant to a Shelf Registration Statement, in any such jurisdiction
where it is not then so subject or to subject itself to taxation in excess of a
nominal amount in respect of doing business in such jurisdiction.

(j) The Issuers shall cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing New Securities or
Securities to be issued or sold pursuant to any Registration Statement free of
any restrictive legends and in such denominations and registered in such names
as Holders may request in writing at least three Business Days prior to the
closing date of any sales of New Securities.

(k) (i) Upon the occurrence of any event contemplated by subsections
(c) (ii) through (v) above, the Issuers shall promptly (or within the time
period provided for by clause (ii) hereof, if applicable) prepare a
post-effective amendment to the applicable Registration Statement or an
amendment or supplement to the related Prospectus or file any other required
document so that, as thereafter delivered to the initial purchasers of the
securities included therein, the Prospectus shall not include an untrue
statement of a material fact or omit to state any material fact required to be
stated

 

-11-



--------------------------------------------------------------------------------

therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. In such circumstances,
the period of effectiveness of the Exchange Offer Registration Statement
provided for in Section 2 hereof shall be extended by the number of days from
and including the date of the giving of a notice of suspension pursuant to
Section 4(c) hereof to and including the date when the Initial Purchasers, the
Holders and any known Exchanging Dealer shall have received such amended or
supplemented Prospectus pursuant to this Section 4(k)(i).

(ii) Upon the occurrence or existence of any pending corporate development or
any other material event that, in the reasonable judgment of the Issuers, makes
it appropriate to suspend the availability of a Shelf Registration Statement and
the related Prospectus, the Issuers shall give notice (without notice of the
nature or details of such events) to the Holders that the availability of the
Shelf Registration is suspended and, upon actual receipt of any such notice,
each Holder agrees not to sell any Transfer Restricted Securities pursuant to
the Shelf Registration until such Holder’s receipt of copies of the supplemented
or amended Prospectus provided for in Section 3 hereof, or until it is advised
in writing by the Issuers that the Prospectus may be used, and has received
copies of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus. The period during which the
availability of the Shelf Registration and any Prospectus is suspended (the
“Deferral Period”) shall not exceed 45 days in any three-month period or 90 days
in any twelve-month period.

(l) Not later than the effective date of any Registration Statement, the Issuers
shall provide a CUSIP number and ISIN for the Securities or the New Securities,
as the case may be, registered under such Registration Statement, and provide
the Trustee with printed certificates for such Securities or New Securities, in
a form eligible for deposit with The Depository Trust Company.

(m) The Issuers shall comply in all material respects with all applicable rules
and regulations of the Commission and shall make generally available to their
security holders earnings statements satisfying the provisions of
Section 11(a) of the Act as soon as practicable after the effective date of the
applicable Registration Statement.

(n) The Issuers shall cause the Indenture or the New Securities Indenture, as
the case may be, to be qualified under the Trust Indenture Act as required by
applicable law in a timely manner.

(o) The Issuers may require each Holder of Securities to be sold pursuant to any
Shelf Registration Statement to furnish to the Issuers such information
regarding the Holder and the distribution of such Securities as the Issuers may
from time to time reasonably require for inclusion in such Registration
Statement. The Issuers may exclude from such Shelf Registration Statement the
Securities of any Holder that fails to furnish such information within a
reasonable time after receiving such request.

 

-12-



--------------------------------------------------------------------------------

(p) In the case of any Shelf Registration Statement, upon the request of the
Majority Holders, the Issuers shall enter into customary agreements (including,
if requested, one underwriting agreement in customary form) and take all other
appropriate actions, if any, as the Majority Holders shall reasonably request in
order to expedite or facilitate the registration or the disposition of the
Securities, and in connection therewith, if an underwriting agreement is entered
into, cause the same to contain indemnification provisions and procedures no
less favorable than those set forth in Section 7 hereof.

(q) In the case of any Shelf Registration Statement, the Issuers shall:

(i) make reasonably available for inspection at a location where they are
normally kept and during normal business hours by the Holders of Securities to
be registered thereunder, any Underwriter participating in any disposition
pursuant to such Shelf Registration Statement and any attorney, accountant or
other agent retained by such Holders or any such Underwriter all relevant
financial and other records and pertinent corporate documents of the Issuers and
their subsidiaries;

(ii) use their commercially reasonable efforts to cause their officers,
directors, employees, accountants and auditors to supply all relevant
information reasonably requested by the Holders or any such Underwriter,
attorney, accountant or agent (each, an “Inspector”) in connection with any such
Shelf Registration Statement as is customary for similar due diligence
examinations; provided, however, that such Inspector shall first agree in
writing with the Issuers that any information that is reasonably and in good
faith designated by the Issuers in writing as confidential at the time of
delivery of such information shall be kept confidential by such Inspector,
unless (1) disclosure of such information is required by court or administrative
order or is necessary to respond to inquiries of regulatory authorities,
(2) disclosure of such information is required by law (including any disclosure
requirements pursuant to federal securities laws in connection with the filing
of such Registration Statement or the use of any Prospectus), (3) such
information becomes generally available to the public other than as a result of
a disclosure or failure to safeguard such information by such Inspector or
(4) such information becomes available to such Inspector from a source other
than the Issuers and such source is not known, after due inquiry, by the
relevant Holder to be bound by a confidentiality agreement or is not otherwise
under a duty of trust to the Issuers;

(iii) make such representations and warranties to the Holders of Securities
registered thereunder and the Underwriters, if any, in form, substance and scope
as are customarily made by issuers to Underwriters in primary underwritten
offerings;

(iv) obtain opinions of counsel to the Issuers and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the Underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and Underwriters;

 

-13-



--------------------------------------------------------------------------------

(v) obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Registration Statement), addressed to
each selling Holder of Securities registered thereunder and the Underwriters, if
any, in customary form and covering matters of the type customarily covered in
“comfort” letters in connection with primary underwritten offerings; and

(vi) deliver such documents, certificates and filings as may be reasonably
requested by the Majority Holders or the Managing Underwriters, if any,
including (1) as required to create and/or maintain, for the benefit of the
Holders, a perfected lien and security interest in the in the Collateral and
(2) those to evidence compliance with Section 4(k) hereof and with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Issuers.

(r) If a Registered Exchange Offer is to be consummated, upon delivery of the
Securities by Holders to the Company (or to such other person as directed by the
Company) in exchange for the New Securities, the Company shall mark, or caused
to be marked, on the Securities so exchanged that such Securities are being
cancelled in exchange for the New Securities. In no event shall the Securities
be marked as paid or otherwise satisfied.

(s) In the event that any Broker-Dealer shall underwrite any Securities or New
Securities or participate as a member of an underwriting syndicate or selling
group or “assist in the distribution” (within the meaning of the Financial
Industry Regulatory Authority, Inc. rules (the “Conduct Rules”)) thereof,
whether as a Holder or as an Underwriter, a placement or sales agent or a broker
or dealer in respect thereof, or otherwise, the Issuers shall use their
reasonable efforts to assist such Broker-Dealer in complying with the
requirements of such Conduct Rules.

(t) The Issuers shall use their commercially reasonable efforts to take all
other steps necessary to effect the registration of the Securities or the New
Securities, as the case may be, covered by a Registration Statement.

5. Registration Expenses. The Issuers shall bear all expenses incurred in
connection with the performance of their obligations under Sections 2, 3 and 4
hereof and, in the event of any Shelf Registration Statement, shall reimburse
the Holders for the reasonable and documented fees and disbursements of one firm
or counsel (which shall initially be Paul Hastings LLP, but which may be another
nationally recognized law firm experienced in securities matters designated by
the Majority Holders) to act as counsel for the Holders in connection therewith,
and, in the case of any Exchange Offer Registration Statement, shall

 

-14-



--------------------------------------------------------------------------------

reimburse the Initial Purchasers for the reasonable and documented fees and
disbursements of counsel acting in connection therewith, in each case which
counsel shall be approved by the Issuers (such approval not to be unreasonably
withheld). Each Holder shall pay all expenses of its counsel other than as set
forth in the preceding sentence, underwriting discounts and commissions and
transfer taxes, if any, relating to the sale or disposition of such Holder’s
Securities or New Securities.

6. [Reserved].

7. Indemnification and Contribution. (a) Each of the Issuers, jointly and
severally, agrees to indemnify and hold harmless each Holder of Securities or
New Securities, as the case may be, covered by any Registration Statement, each
Initial Purchaser and, with respect to any Prospectus delivery as contemplated
in Section 4(h) hereof, each Exchanging Dealer, Affiliates of each such Holder,
Initial Purchaser or Exchanging Dealer and each person who controls any such
Holder, Initial Purchaser or Exchanging Dealer within the meaning of either the
Act or the Exchange Act against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement as originally filed or in any amendment thereof, or
in any preliminary Prospectus or the Prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of any preliminary
Prospectus or the Prospectus, or any amendment or supplement thereto, in the
light of the circumstances under which they were made) not misleading, and
agrees (subject to the limitations set forth in the provisos to this sentence)
to reimburse each such indemnified party, as incurred, for any documented legal
or other expenses reasonably incurred by it in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Issuers will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Issuers by or on behalf of the party claiming indemnification specifically
for inclusion therein. This indemnity agreement shall be in addition to any
liability that the Issuers may otherwise have. The Issuers shall not be liable
under this Section 7 to any indemnified party regarding any settlement or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent is consented to by the Issuers,
which consent shall not be unreasonably withheld.

(b) Each Holder of securities covered by a Registration Statement (including
each Initial Purchaser that is a Holder, in such capacity) severally and not
jointly agrees to indemnify and hold harmless the Issuers, each of their
respective directors, each of their respective officers who sign such
Registration Statement and each person who controls any Issuer within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Issuers to each such Holder, but only with
reference to written information relating to such Holder furnished to the
Issuers by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement will
be in addition to any liability that any such Holder may otherwise have.

 

-15-



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under this Section 7 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party in writing of the commencement thereof;
but the failure to so notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest (based on the advice of counsel to the indemnified party); (ii) the
actual or potential defendants in, or targets of, any such action includes both
the indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded (based on the advice of counsel to the indemnified
party) that there may be legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party; (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of the institution of such action;
or (iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party. It is understood and
agreed that the indemnifying party shall not, in connection with any proceeding
or related proceeding in the same jurisdiction, be liable for the reasonable
fees and expenses of more than one separate firm (in addition to any local
counsel) for all indemnified parties. Any such separate firm for any Initial
Purchaser, its directors, officers and Affiliates and any control person shall
be designated in writing by RBC Capital Markets, LLC and any such separate firm
for any of the Issuers, their respective directors, officers and Affiliates and
any control person shall be designated in writing by the Company. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include any
statements as to or any findings of fault, culpability or failure to act by or
on behalf of any indemnified party.

 

-16-



--------------------------------------------------------------------------------

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section is unavailable to or insufficient to hold harmless an indemnified party
for any reason, then each applicable indemnifying party shall have a joint and
several obligation to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending any loss, claim, liability, damage or action)
(collectively “Losses”) to which such indemnified party may be subject in such
proportion as is appropriate to reflect the relative benefits received by such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, from the Initial Placement and the Registration Statement which resulted
in such Losses; provided, however, that in no case shall any Initial Purchaser
be responsible, in the aggregate, for any amount in excess of the purchase
discount or commission applicable to such Security, or in the case of a New
Security, applicable to the Security that was exchangeable into such New
Security, received pursuant to the Purchase Agreement, nor shall any Underwriter
be responsible for any amount in excess of the underwriting discount or
commission applicable to the securities purchased by such Underwriter under the
Registration Statement which resulted in such Losses. If the allocation provided
by the immediately preceding sentence is unavailable for any reason, the
indemnifying party and the indemnified party shall contribute in such proportion
as is appropriate to reflect not only such relative benefits but also the
relative fault of such indemnifying party, on the one hand, and such indemnified
party, on the other hand, in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
Benefits received by the Issuers shall be deemed to be equal to the total net
proceeds from the Initial Placement (before deducting expenses) as set forth in
the Final Memorandum. Benefits received by the Initial Purchasers shall be
deemed to be equal to the total purchase discounts and commissions received
pursuant to the Purchase Agreement, and benefits received by any other Holders
shall be deemed to be equal to the value of receiving Securities or New
Securities, as applicable, registered under the Act. Benefits received by any
Underwriter shall be deemed to be equal to the total underwriting discounts and
commissions, as set forth on the cover page of the Prospectus forming a part of
the Registration Statement which resulted in such Losses. Relative fault shall
be determined by reference to, among other things, whether any untrue or any
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information provided by the indemnifying party,
on the one hand, or by the indemnified party, on the other hand, the intent of
the parties and their relative knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission and any other equitable
considerations appropriate in the circumstances. The parties agree that it would
not be just and equitable if the amount of such contribution were determined by
pro rata allocation (even if the Holders were treated as one entity for such
purpose) or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section, each person who controls a Holder or Initial Purchaser within the
meaning of either the Act or the Exchange Act and each director, officer,
Affiliate, employee and agent of such Holder or Initial Purchaser shall have the
same rights to contribution as such Holder or Initial Purchaser, and each person
who controls any Issuer within the meaning of either the Act or the Exchange
Act, each officer of any Issuer who shall have signed the Registration Statement
and each director of any Issuer shall have the same rights to contribution as
the Issuers, subject in each case to the applicable terms and conditions of this
paragraph (d).

 

-17-



--------------------------------------------------------------------------------

(e) The provisions of this Section will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or Initial
Purchaser or the Issuers or any of the indemnified persons referred to in this
Section 7, and will survive the sale by a Holder or Initial Purchaser of
securities covered by a Registration Statement.

8. Underwritten Registrations.

(a) If any of the Securities or New Securities, as the case may be, covered by
any Shelf Registration Statement are to be sold in an underwritten offering, the
Managing Underwriters, if any, shall be selected by the Majority Holders subject
to the consent of the Issuers (which shall not be unreasonably withheld), and
the Holders of Securities or New Securities covered by such Shelf Registration
Statement shall be responsible for all underwriting commissions and discounts.

(b) No person may participate in any underwritten offering pursuant to any Shelf
Registration Statement, unless such person (i) agrees to sell such person’s
Securities or New Securities, as the case may be, on the basis reasonably
provided in any underwriting arrangements approved by the persons entitled
hereunder to approve such arrangements and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

9. Registration Defaults. (a) If any of the following events (each, a
“Registration Default”) shall occur, then the Issuers shall pay liquidated
damages (the “Special Interest”) to the Holders of Securities in respect of the
Securities as follows:

(i) if any Registration Statement required by this Agreement is not declared
effective by the Commission on or prior to the date specified to cause such
effectiveness under this Agreement;

(ii) if the Issuers fail to consummate the Registered Exchange Offer within 30
Business Days of the date specified for such effectiveness with respect to the
Exchange Offer Registration Statement; or

(iii) if the Shelf Registration Statement or the Exchange Offer Registration
Statement is declared effective but thereafter ceases to be effective or usable
in connection with resales of Transfer Restricted Securities during the periods
specified in this Agreement,

 

-18-



--------------------------------------------------------------------------------

then, in each case, as of the date any such event occurs, Special Interest shall
accrue on the Transfer Restricted Securities at a rate of 0.25% per annum of the
principal amount of Transfer Restricted Securities outstanding for the first 90
days from and including such date; thereafter, the Special Interest will
increase by an additional 0.25% per annum with respect to each subsequent 90-day
period until all Registration Defaults have been cured, up to a maximum amount
of 0.5% per annum of the principal amount of the Transfer Restricted Securities
outstanding. All accrued Special Interest will be paid by the Issuers on the
next scheduled interest payment date to DTC or its nominee by wire transfer of
immediately available funds or by federal funds check and to holders of
certificated notes by wire transfer to the accounts specified by them or by
mailing checks to their registered addresses if no such accounts have been
specified. A Registration Default shall have been cured for purposes hereof
(1) upon the effectiveness of the Registration Statement (in the case of
paragraph (i) above), (2) upon consummation of the Registered Exchange Offer (in
the case of paragraph (ii) above), or (3) upon the effectiveness of the
Registration Statement which had ceased to remain effective (in the case of
paragraph (iii) above). Immediately upon the cure of all Registration Defaults,
the accrual of Special Interest will cease and the interest rate on the
Securities shall revert to the original rate.

(b) The parties hereto agree that the liquidated damages in the form of Special
Interest provided for in this Section 9 constitute a reasonable estimate of and
are intended to constitute the sole damages payable under this Agreement that
will be suffered by Holders of Securities by reason of the failure of (i) the
Registered Exchange Offer to be completed; (ii) the Shelf Registration
Statement, if required hereby, to be declared effective, or (iii) the Shelf
Registration Statement to remain effective (and the prospectus contained therein
to remain usable), in each case to the extent required by this Agreement.

10. No Inconsistent Agreements. No Issuer has entered into, and each Issuer
agrees not to enter into, any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders herein or that otherwise
conflicts with the provisions hereof.

11. Amendments and Waivers. The provisions of this Agreement may not be amended,
qualified, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Issuers have obtained the
written consent of the Holders of a majority of the aggregate principal amount
of the Transfer Restricted Securities outstanding; provided that, with respect
to any matter that directly or indirectly affects the rights and obligations of
any Initial Purchaser hereunder, the Issuers shall obtain the written consent of
each such Initial Purchaser against which such amendment, qualification,
supplement, waiver or consent is to be effective; provided, further, that no
amendment, qualification, supplement, waiver or consent with respect to
Section 9 hereof shall be effective as against any Holder of Registered
Securities unless consented to in writing by such Holder; and provided, further,
that the provisions of this Section 11 may not be amended, qualified, modified
or supplemented, and waivers or consents to departures from the provisions
hereof may not be given, unless the Issuers have obtained the written consent of
the Representative and each Holder. Notwithstanding the foregoing (except the
foregoing provisos), a waiver or consent to depart from the provisions hereof
with respect to a matter that relates exclusively to the rights of Holders whose
Securities or New Securities, as the case may be, are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect the
rights of other Holders may be given by the Majority Holders, determined on the
basis of Securities or New Securities, as the case may be, being sold rather
than registered under such Registration Statement.

 

-19-



--------------------------------------------------------------------------------

12. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:

(a) if to a Holder, at the most current address given by such Holder to the
Issuers in accordance with the provisions of this Section 12, which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Registrar (as such term is defined in the Indenture) under the Indenture;

(b) if to the Representative, initially at the address or addresses set forth in
the Purchase Agreement; and

(c) if to any Issuer, initially at its address set forth in the Purchase
Agreement.

All such notices and communications shall be deemed to have been duly given when
received.

The Representative or the Issuers by notice to the other parties may designate
additional or different addresses for subsequent notices or communications.

13. Remedies. Each Holder, in addition to being entitled to exercise all rights
provided to it herein, in the Indenture or in the Purchase Agreement or granted
by law, including recovery of liquidated or other damages, will be entitled to
specific performance of its rights under this Agreement. The Issuers agree that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by them of the provisions of this Agreement and hereby agree
to waive in any action for specific performance the defense that a remedy at law
would be adequate.

14. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their respective successors and assigns,
including, without the need for an express assignment or any consent by the
Issuers thereto, subsequent Holders of Securities and the New Securities, and
the indemnified persons referred to in Section 7 hereof. The Issuers hereby
agree to extend the benefits of this Agreement to any Holder of Securities and
the New Securities, and any such Holder may specifically enforce the provisions
of this Agreement as if an original party hereto.

15. Counterparts. This Agreement may be signed in one or more counterparts which
may be delivered in original form or by fax, PDF, telecopier or other electronic
means, each of which when so executed shall constitute an original and all of
which together shall constitute one and the same agreement.

16. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

 

-20-



--------------------------------------------------------------------------------

17. Applicable Law; Jurisdiction.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.

(b) Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, New York County and of the United
States District Court of the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
hereto or any Holder may otherwise have to bring any action or proceeding
relating to this Agreement against any party hereto or its properties in the
courts of any jurisdiction.

(c) Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section 17. Each party hereto irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 12, such service to be effective upon receipt.
Nothing in this Agreement will affect the right of any party hereto or any
Holder to serve process in any other manner permitted by law.

(e) Each party hereto waives any right to trial by jury in any action,
proceeding or counterclaim arising out of or relating to this Agreement.

18. Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

19. Securities Held by any Issuer, etc. Whenever the consent or approval of
Holders of a specified percentage of principal amount of Securities or New
Securities is required hereunder, Securities or New Securities, as applicable,
held by any Issuer or their Affiliates (other than subsequent Holders of
Securities or New Securities if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Securities or New
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.

 

-21-



--------------------------------------------------------------------------------

[Signature pages follow.]

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Very truly yours, MEREDITH CORPORATION By:  

/s/ Jason Frierott

Name:   Jason Frierott Title:   Chief Financial Officer

KPHO BROADCASTING CORPORATION

KPTV-KPDX BROADCASTING CORPORATION

KVVU BROADCASTING CORPORATION By:  

/s/ Kevin M. Wagner

Name:   Kevin M. Wagner Title:   Treasurer

 

-24-



--------------------------------------------------------------------------------

ALLRECIPES.COM, INC.

BIZRATE INSIGHTS INC.

BOOK-OF-THE-MONTH CLUB, INC.

COZI INC.

EATING WELL, INC.

ENTERTAINMENT WEEKLY INC.

HEALTH MEDIA VENTURES INC.

HELLO GIGGLES, INC.

MEREDITH PERFORMANCE MARKETING, LLC

MEREDITH SHOPPER MARKETING, LLC

MNI TARGETED MEDIA INC.

MYWEDDING, LLC

NEWSUB MAGAZINE SERVICES LLC

NSSI HOLDINGS INC.

SELECTABLE MEDIA INC.

SOUTHERN PROGRESS CORPORATION

SPORTS DIGITAL GAMES, INC.

SYNAPSE GROUP, INC. VIANT TECHNOLOGY HOLDING INC. By:  

/s/ Kevin M. Wagner

Name:   Kevin M. Wagner Title:   President

 

-25-



--------------------------------------------------------------------------------

TI ADMINISTRATIVE HOLDINGS LLC TI BOOKS HOLDINGS LLC TI CIRCULATION HOLDINGS LLC
TI CONSUMER MARKETING, INC. TI CORPORATE HOLDINGS LLC TI CUSTOMER SERVICE, INC.
TI DIRECT VENTURES LLC TI DISTRIBUTION HOLDINGS LLC TI DISTRIBUTION SERVICES
INC. TI GOTHAM INC. TI INC. AFFLUENT MEDIA GROUP TI INC. BOOKS TI INC. LIFESTYLE
GROUP TI INC. PLAY TI INC. RETAIL TI INC. VENTURES TI INTERNATIONAL HOLDINGS
INC. TI LIVE EVENTS INC. TI MAGAZINE HOLDINGS LLC TI MARKETING SERVICES INC. TI
MEDIA SOLUTIONS INC. TI MEXICO HOLDINGS INC. TI PAPERCO INC. TI PUBLISHING
VENTURES, INC. TI SALES HOLDINGS LLC By:  

/s/ Kevin M. Wagner

Name:   Kevin M. Wagner Title:   President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

The foregoing Registration Rights

Agreement is hereby confirmed and accepted

as of the date first above written:

By:   RBC Capital Markets, LLC

Acting on behalf of themselves and as the

Representative of the several Initial

Purchasers named in Schedule I hereto.

By:  

/s/ Charles D. Smith

  Name: Charles D. Smith  

Title:   Managing Director

            Head of Leveraged Finance

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Initial Purchasers

RBC Capital Markets, LLC

Credit Suisse Securities (USA), LLC

Barclays Capital, Inc.

Citigroup Global Markets Inc.

BNP Paribas Securities Corp.

Capital One Securities, Inc.

 

I-1



--------------------------------------------------------------------------------

ANNEX A

Each broker-dealer that receives New Securities for its own account pursuant to
the Exchange Offer must acknowledge that it shall deliver a prospectus in
connection with any resale of such New Securities. The Letter of Transmittal
states that by so acknowledging and by delivering a Prospectus, a broker-dealer
shall not be deemed to admit that it is an “underwriter” within the meaning of
the Act. This prospectus, as it may be amended or supplemented from time to
time, may be used by a broker-dealer in connection with resales of New
Securities received in exchange for Securities where such Securities were
acquired by such broker-dealer as a result of market-making activities or other
trading activities. The Issuers have agreed that, for a period ending on the
earlier of (i) 180 days from the date on which the Exchange Offer Registration
Statement is declared effective and (ii) the date on which broker-dealers are no
longer required to deliver a prospectus in connection with market-making or
other trading activities, they shall make this Prospectus available to any
broker-dealer for use in connection with any such resale. See “Plan of
Distribution.”

 

A-1



--------------------------------------------------------------------------------

ANNEX B

Each broker-dealer that receives New Securities for its own account in exchange
for Securities, where such Securities were acquired by such broker-dealer as a
result of market-making activities or other trading activities, must acknowledge
that it shall deliver a Prospectus in connection with any resale of such New
Securities. See “Plan of Distribution.”

 

B-1



--------------------------------------------------------------------------------

ANNEX C

PLAN OF DISTRIBUTION

Each broker-dealer that receives New Securities for its own account pursuant to
the Registered Exchange Offer must acknowledge that it will deliver a Prospectus
in connection with any resale of such New Securities. This Prospectus, as it may
be amended or supplemented from time to time, may be used by a broker-dealer in
connection with resales of New Securities received in exchange for Securities
where such Securities were acquired as a result of market-making activities or
other trading activities. The Issuers have agreed that, for a period ending on
the earlier of (i) 180 days from the date on which the Exchange Offer
Registration Statement is declared effective and (ii) the date on which
broker-dealers are no longer required to deliver a prospectus in connection with
market-making or other trading activities, they will make this Prospectus, as
amended or supplemented, available to any broker-dealer for use in connection
with any such resale. In addition, until _____________, 20___, all dealers
effecting transactions in the New Securities may be required to deliver a
Prospectus.

The Issuers will not receive any proceeds from any sale of New Securities by
brokers-dealers. New Securities received by broker-dealers for their own account
pursuant to the Registered Exchange Offer may be sold from time to time in one
or more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the New Securities or a combination of such
methods of resale, at market prices prevailing at the time of resale, at prices
related to such prevailing market prices or negotiated prices. Any such resale
may be made directly to purchasers or to or through brokers or dealers who may
receive compensation in the form of commissions or concessions from any such
broker-dealer and/or the purchasers of any such New Securities. Any
broker-dealer that resells New Securities that were received by it for its own
account pursuant to the Registered Exchange Offer and any broker or dealer that
participates in a distribution of such New Securities may be deemed to be an
“underwriter” within the meaning of the Act and any profit of any such resale of
New Securities and any commissions or concessions received by any such persons
may be deemed to be underwriting compensation under the Act. The Letter of
Transmittal states that by acknowledging that it will deliver and by delivering
a Prospectus, a broker- dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Act.

For a period ending on the earlier of (i) 180 days from the date on which the
Exchange Offer Registration Statement is declared effective and (ii) the date on
which broker-dealers are no longer required to deliver a prospectus in
connection with market-making or other trading activities, the Issuers will
promptly send additional copies of this Prospectus and any amendments or
supplements to this Prospectus to any broker-dealer that requests such documents
in the Letter of Transmittal. The Issuers have agreed to pay all expenses
incident to the Registered Exchange Offer (including the reasonable and
documented expenses of one counsel for the holder of the Securities) other than
commissions or concessions of any brokers or dealers and will indemnify the
holders of the Securities (including any broker-dealers) against certain
liabilities, including liabilities under the Act.

[If applicable, add information required by Regulation S-K Items 507 and/or
508.]

 

C-1



--------------------------------------------------------------------------------

LANGUAGE TO BE INCLUDED IN LETTER OF TRANSMITTAL

 

1.

PLEASE FILL IN YOUR NAME AND ADDRESS BELOW IF YOU ARE A BROKER-DEALER AND WISH
TO RECEIVE 10 ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY
AMENDMENTS OR SUPPLEMENTS THERETO.

 

                        Name:  

 

      Address:  

 

       

 

  

 

2.

If the undersigned is not a Broker-Dealer, the undersigned represents that it
acquired the New Securities in the ordinary course of its business, it has no
arrangement or understanding with any Person to participate in the distribution
(within the meaning of the Act) of the New Securities in violation of the
provisions of the Act or Commission policy, it is not an Affiliate of the
Company or any Guarantor as defined by Rule 405 of the Act, or if it is an
Affiliate, it will comply with the registration and prospectus delivery
requirements of the Act to the extent applicable and it is not engaged in, and
does not intend to engage in, a distribution of New Securities. If the
undersigned is a Broker-Dealer that will receive New Securities for its own
account in exchange for Securities that were acquired as a result of
market-making or other trading activities, it shall deliver a Prospectus in
connection with any resale of such New Securities and it has the full power and
authority to transfer the Securities in exchange for the New Securities and that
the Issuers will acquire good and unencumbered title thereto free and clear of
any liens, restrictions, charges or encumbrances and not subject to any adverse
claims; however, by so acknowledging and by delivering a Prospectus, the
undersigned shall not be deemed to admit that it is an “underwriter” within the
meaning of the Act.

 

E-1